      Case 1:19-cv-07777-GBD-OTW Document 277 Filed 02/24/21 Page 1 of 2

                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch




Keri Berman                                                  Tel.: (202) 305-7538
Trial Attorney                                               E-mail: keri.l.berman@usdoj.gov




                                                             February 24, 2021

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007


                 Re:   The Court’s Order of February 22, 2021 regarding New York v. U.S.
                 Department of Homeland Security, No. 19-7777, and Make the Road New York v.
                 Renaud1, No. 19-7993

Dear Judge Daniels:


         I represent the Defendants in the above-captioned case. On February 19, 2021, the parties
filed a joint letter, ECF No. 275, reporting that the Defendants had begun their review of the
Final Rule, Inadmissibility on Public Charge Grounds, pursuant to the President’s Executive
Order of February 2, 2021, Executive Order on Restoring Faith in Our Legal Immigration
Systems and Strengthening Integration and Inclusion Efforts for New Americans. The parties
also reported that Defendants consider a time-limited stay of the litigation appropriate to permit
Defendants to direct resources towards reviewing the Rule during the period required by the
Executive Order, but that Plaintiffs oppose any stay while the Rule remains in effect.

        On February 22, 2021, the Court entered its Order, ECF No. 276, stating that a stay
would be granted for up to 90 days “upon agreement that no agency action will be taken during
that period of time to enforce or apply the public charge rule at issue in this litigation.”
Defendants respectfully report that no agreement to that effect has been reached between the
parties at this time and that therefore the conditions of the Court’s proposed stay have not been
satisfied.

       Defendants will promptly notify the Court of any decisions arising from Defendants’
review of the Rule that may impact this litigation.



1
 Tracy Renaud, Senior Official Performing the Duties of the Director of USCIS, is substituted as
defendant under Rule 25(d) of the Federal Rules of Civil Procedure.
     Case 1:19-cv-07777-GBD-OTW Document 277 Filed 02/24/21 Page 2 of 2

                                      -2-


                                     Respectfully submitted,

                                           /s/
                                     Keri L. Berman

CC: All Counsel of record via ECF.
